Exhibit 99.2 INTERIM MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE PERIOD ENDED MARCH 31, 2014 1 Management’s Discussion and Analysis (MD&A) (May 7, 2014) General This interim MD&A should be read in conjunction with the unaudited interim condensed Consolidated Financial Statements of Talisman Energy Inc. (‘Talisman’ or ‘the Company’) as at and for the three month periods ended March 31, 2014 and 2013, and the 2013 MD&A and audited annual Consolidated Financial Statements of the Company. The Company’s interim condensed Consolidated Financial Statements have been prepared in accordance with International Accounting Standard (IAS) 34, Interim Financial Reporting within International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB). Talisman’s financial statements are prepared on a consolidated basis and include the accounts of Talisman and its subsidiaries. Substantially all of Talisman’s activities are conducted jointly with others, and the condensed Consolidated Financial Statements reflect only the Company’s proportionate interest in such activities, with the exception of the Company’s investments in Talisman Sinopec Energy UK Limited (TSEUK) and Equion Energía Limited (Equion) which are accounted for using the equity method. Talisman’s investment in the Ocensa pipeline was accounted for using the equity method of accounting until December 19, 2013 when the Company sold its 12.152% equity interest. All comparisons are between the three month periods ended March 31, 2014 and 2013, unless stated otherwise.All amounts presented are in US$, except where otherwise indicated.Abbreviations used in this MD&A are listed in the section “Abbreviations and Definitions”. Unless otherwise indicated, amounts only reflect results from consolidated subsidiaries. Additional information relating to the Company, including its Annual Information Form (AIF), can be found on the Canadian System for Electronic Document Analysis and Retrieval (SEDAR) at www.sedar.com. 2 FIRST QUARTER 2 · Production from ongoing operations was 360 mboe/d, up 6% compared to the first quarter 2013. · Liquids production is up 10% year-over-year to 142 mboe/d, with North American liquids up 45% to 42 mboe/d over the same period. · Completed the sale of part of the company’s Montney assets for $1.3 billion. FINANCIAL AND OPERATING HIGHLIGHTS Q1 Q4 Q3 Q2 Q1 Q4 Q3 Q2 ($ millions, unless otherwise stated) Total revenue and other income1 Net income (loss) ) ) 97 ) ) Per common share ($) Net income (loss)2 ) Diluted net income (loss)3 ) Production4 (Daily Average - Gross) Oil and liquids (mbbls/d) Natural gas (mmcf/d) Total mboe/d (6mcf 1boe) 1. 2012 restated to reflect the change to equity accounting of Equion. Adjustments relating to TSEUK are effective for the period of December 17, 2012 to December 31, 2012 as the TSEUK joint venture was formed on December 17, 2012. 2. Net income (loss) per share includes an adjustment to the numerator for after-tax cumulative preferred share dividends. 3. Diluted net income (loss) per share computed under IFRS includes an adjustment to the numerator for the change in the fair value of stock options and after-tax cumulative preferred share dividends. 4. Includes the Company’s proportionate interest in production from joint ventures. During the first quarter of 2014, the Company had net earnings of $491 million compared to a net loss of $213 million in the same quarter in 2013 as a result of higher gas and liquids prices in North America, higher liquid volumes and the Company’s gain on disposition of part of its Montney acreage, partially offset by an asset impairment recorded in Norway. Higher production volumes from ongoing operations in the first quarter of 2014 were primarily driven by increased volumes in North America and Southeast Asia. These were partially offset by decreased production from the North Sea. 3 DAILY AVERAGE PRODUCTION Three months ended March 31 Gross before royalties Net of royalties Oil and liquids from Consolidated Subsidiaries (mbbls/d) North America 42 29 34 23 Southeast Asia 44 41 28 20 North Sea 14 17 14 17 Other 15 12 7 5 99 83 65 Oil and liquids from Joint Ventures (mbbls/d) TSEUK 18 20 18 20 Equion 9 10 7 8 27 30 25 28 Total oil and liquids from Consolidated Subsidiaries and Joint Ventures (mbbls/d) 93 Natural gas from Consolidated Subsidiaries (mmcf/d) North America Southeast Asia North Sea 15 14 15 14 Other - Natural gas from Joint Ventures (mmcf/d) TSEUK 2 2 2 2 Equion 46 39 38 32 48 41 40 34 Total natural gas from Consolidated Subsidiaries and Joint Ventures (mmcf/d) Total Daily Production from Consolidated Subsidiaries (mboe/d) North America Southeast Asia 86 78 North Sea 17 19 17 19 Other 15 12 7 5 Total Daily Production from Joint Ventures (mboe/d) TSEUK 18 21 18 21 Equion 17 16 14 13 35 37 32 34 Total daily production from Consolidated Subsidiaries and Joint Ventures (mboe/d) Less production from assets sold or held for sale (mboe/d) North America 21 24 19 23 Southeast Asia 3 7 2 4 24 31 21 27 Total production from ongoing operations (mboe/d) Production represents gross production before royalties, unless noted otherwise.Production identified as net is production after deducting royalties. Production from ongoing operations increased by 6% compared to 2013 due primarily to increased liquids production in North America. 4 In North America, total production increased by 6%, and production from ongoing operations increased by 9% compared to 2013. Capital investment in North America continues to be prioritized towards liquids-rich opportunities, resulting in oil and liquids increasing from 17% to 23% of the overall North American production mix for 2014. Oil and liquids production increased by 45% due principally to increased development activity in the Eagle Ford and the onset of new liquids production in the Edson area.Natural gas production decreased by 1% as natural declines were offset by new production. In Southeast Asia, total production increased by 2%, and production from ongoing operations increased by 5%. Oil and liquids production, which comprised 34% of the 2014 total production mix, increased by 7% due principally to the start-up of HST / HSD in Vietnam in the second quarter of 2013. This was partially offset by reduced production from Kitan in Australia due to decline and the sale of the Company’s interest in the Offshore Northwest Java PSC in May 2013. Natural gas production decreased by 2% due principally to fluctuating production demand and maintenance in Malaysia. Production in Norway decreased by 11% due principally to the shut-in of Rev in May 2013, partially offset by increased production at Varg due to the start-up of the Varg gas export in the first quarter of 2014. In the TSEUK joint venture, production decreased by 14% due principally to unplanned outages at Monarb and Claymore and planned maintenance at Auk North. In the other segment, including the Equion joint venture, production was 32 mboe/d in 2014 compared to 28 mboe/d in 2013. Production in Colombia increased due to increased production from the Akacias field and new production from block CPE-6. Algeria production increased due principally to new production at EMK starting in the second quarter of 2013. VOLUMES PRODUCED INTO (SOLD OUT OF) INVENTORY1,2 Three months ended March 31 North America - bbls/d3 - Southeast Asia - bbls/d North Sea – bbls/d ) Other – bbls/d ) Total produced into (sold out of) inventory – bbls/d Total produced into (sold out of) inventory – mmbbls Inventory at March 31 - mmbbls 1. Gross before royalties. 2. Effective January 1, 2013, the North Sea volumes only include Norway. 3. Volumes exclude linefill amounts capitalized to PP&E. In the Company's international operations, produced oil is frequently stored in tanks until there is sufficient volume to be lifted. The Company recognizes revenue and the related expenses on crude oil production when liftings have occurred. Volumes presented in the “Daily Average Production” table represent production volumes in the period, which include oil volumes produced into inventory and exclude volumes sold out of inventory. During the three month period ended March 31, 2014, volumes in inventory increased from 1.2 mmbbls to 1.7 mmbbls due principally to increased inventories in Algeria, North America and Indonesia, partially offset by decreased inventories in Norway. 5 COMPANY NETBACKS1,2 Three months ended March 31 Gross before royalties Net of royalties Oil and liquids ($/bbl) Sales price Royalties - - Transportation Operating costs Natural gas ($/mcf) Sales price Royalties - - Transportation Operating costs Total $/boe (6mcf1boe) Sales price Royalties - - Transportation Operating costs 1. Netbacks do not include pipeline operations. 2. Amounts shown only represent netbacks from consolidated subsidiaries and exclude netbacks from equity accounted entities. During 2014, the Company’s average gross netback was $28.80/boe, 22% higher than 2013 due principally to lower royalties, higher realized gas prices in North America, partially offset by higher operating costs. Total unit operating costs increased due to a shift in the company-wide product mix from 35% liquids in 2013 to 37% in 2014. Talisman’s realized net price of $56.92/boe was 5% higher than 2013, due principally to higher realized prices on natural gas, which increased by 9% from 2013, partially offset by lower realized prices on oil and liquids which decreased by 4%. The Company’s realized net sale price includes the impact of physical commodity contracts, but does not include the impact of financial commodity price derivatives discussed in the “Risk Management” section of this MD&A. The corporate royalty rate was 26%, down from 32% in 2013 due principally to increased revenues from lower royalty rate jurisdictions. 6 COMMODITY PRICES AND EXCHANGE RATES1 Three months ended March 31 Oil and liquids ($/bbl) North America Southeast Asia North Sea Other Natural gas ($/mcf) North America Southeast Asia North Sea Other - - Company $/boe (6mcf1boe) Benchmark prices and foreign exchange rates WTI(US$/bbl) Dated Brent(US$/bbl) WCS(US$/bbl) LLS(US$/bbl) NYMEX(US$/mmbtu) AECO(C$/gj) C$/US$ exchange rate UK£/US$ exchange rate 1. 2013 represents prices from consolidated subsidiaries and excludes prices from equity investees. In North America, realized oil and liquids prices increased by 7% in 2014, consistent with movement in benchmark prices (Western Canadian Select in Canada and Louisiana Light Sweet in the United States). In Southeast Asia, and the North Sea, realized oil and liquids prices decreased by 2% and 7% respectively, consistent with decreases in Brent pricing. In North America, realized natural gas prices increased by 47% in 2014, consistent with increases in NYMEX and AECO prices. In Southeast Asia, realized natural gas prices decreased by 11%. A significant portion of natural gas pricing in Southeast Asia is linked to oil based indices. For example, Corridor gas prices averaged $9.96/mcf in the first quarter, where approximately 50% of sales are referenced to Duri crude and other oil indices on an energy equivalent basis. Due to these reasons, Talisman’s overall realized natural gas price of $6.50/mcf increased by 9% compared to 2013. 7 EXPENSES Unit Operating Expenses1 Three months ended March 31 Gross before royalties Net of royalties ($/boe) North America Southeast Asia North Sea Other 1. 2013 represents unit operating expenses from consolidated subsidiaries, excluding unit operating expenses from equity investees. Total Operating Expenses1 Three months ended March 31 ($ millions) North America Southeast Asia North Sea 98 71 Other 7 8 1. Represent operating expenses from consolidated subsidiaries, excluding operating expenses from equity investees. Total operating expenses increased by $32 million due principally to the timing of liftings, increased maintenance costs and new production costs in the North Sea and Southeast Asia. These were partially offset by decreased operating expenses in North America. In North America, total operating expenses decreased by 9% to $134 million principally due to revisions to estimated costs in 2013, and foreign exchange benefits, partially offset by increased production activity in the Eagle Ford. Unit operating expenses in North America decreased by 10% due to higher production volumes. In Southeast Asia, total operating expenses increased by 18% due primarily to the start-up of HST / HSD in Vietnam in the second quarter of 2013 and maintenance at PM-3 in Malaysia. These were partially offset by reduced operating expenses in Indonesia resulting from the sale of the Company’s interest in the Offshore Northwest Java PSC in May 2013. Unit operating expenses increased by 7% due primarily to higher rates on new production in Vietnam, increased unit costs in Australia and maintenance activities in Malaysia. In the North Sea, operating expenses in Norway were up by 38% due principally to the timing of liftings, increased maintenance activity and well recompletion costs at Brage and Veslefrikk and the start-up of the Varg gas export, partially offset by the cessation of operational activity in the Yme field in February 2013. Unit operating costs in Norway increased by 27% due to lower production volumes. In the rest of the world, total operating expenses were stable compared to 2013. Unit operating expense for the Company were stable compared to 2013 due to the reasons noted above. 8 Unit Depreciation, Depletion and Amortization (DD&A) Expense1 Three months ended March 31 Gross before royalties Net of royalties ($/boe) North America Southeast Asia North Sea Other 1. Represents unit DD&A from consolidated subsidiaries, excluding unit DD&A from equity investees. Total DD&A Expense1 Three months ended March 31 ($ millions) North America Southeast Asia 83 North Sea 77 46 Other 10 11 1. Represent DD&A expenses from consolidated subsidiaries, excluding DD&A expense from equity investees. Total DD&A expense increased by $48 million as a result of higher production volumes and rates in Southeast Asia and higher rates in the North Sea. This was partially offset by decreased DD&A expense in North America. DD&A expense in North America decreased by 5% principally due to the cessation of depletion associated with property dispositions, partially offset by higher production in Canada and the Eagle Ford. Unit DD&A expense decreased by 11% due to reserve additions in the Marcellus and impairments recorded on Canadian assets in the fourth quarter of 2013. In Southeast Asia, DD&A expense increased by 40%, and unit DD&A expense increased by 35%, due principally to the addition of higher DD&A rate properties from HST / HSD in Vietnam, partially offset by reduced DD&A expense in Australia due to lower production. In the North Sea, DD&A expense for Norway increased by 67% to $77 million due principally to higher rates which resulted from increases in book value associated with increases in decommissioning liabilities at the end of 2013 and reserve revisions made at the end of 2013 related to Varg and Brage. In the rest of the world, total DD&A expense was stable compared to 2013. Unit DD&A expense for the Company increased by 8% to $15.20/boe due to the reasons noted above. 9 Impairment1 Three months ended March 31 ($ millions) Impairment losses North America - - Southeast Asia - - North Sea 7 Other - - 7 1. Represent impairment expenses from consolidated subsidiaries, excluding impairment expenses from equity investees. During the three month period ended March 31, 2014 in Norway, the Company recorded $130 million of impairment expense as a result of the Company’s decision to withdraw from an exploration license following technical evaluation, representing the full book value of the license. During the three month period ended March 31, 2013, the Company incurred approximately $7 million of cost, representing the full book value related to the Yme platform, and impaired these costs. Income (Loss) from Joint Ventures and Associates1 Three months ended March 31 ($ millions) TSEUK ) ) Equion 23 40 Oleoducto Central S.A. (Ocensa) - 10 6 (2 ) 1. Represents the Company’s proportionate interest in joint ventures and associates. The net loss in TSEUK decreased by $35 million due principally to reduced impairment charges of $178 million pre-tax ($68 million after tax) net to Talisman recorded in 2013 partially offset by lower production, lower operating costs and lower commodity prices. The net income in Equion of $23 million after tax decreased by $17 million from 2013 principally due to lower commodity prices and increased DD&A expense partially offset by lower taxes. In December 2013, Talisman sold its 12.152% equity interest in the Ocensa pipeline for proceeds, net of disposition costs, of approximately $590 million. Talisman retained its crude oil transportation rights in the pipeline and retained its option to transport proprietary crude and to market any unused capacity to third parties. 10 Corporate and Other 1 Three months ended March 31 ($ millions) General and administrative (G&A) expense Dry hole expense 16 - Exploration expense 52 75 Finance costs 91 78 Share-based payments expense (recovery) ) 22 Loss on held-for-trading financial instruments 60 80 Gain on asset disposals ) - Other income 48 27 Other expenses, net 8 6 1. Represent corporate and other expense from consolidated subsidiaries, excluding corporate and other expense from equity investees. G&A expense increased by $2 million relative to 2013, due principally to higher activity levels in Southeast Asia, phasing of IT projects and reduced recoveries associated with a reduction of capital activity offset by lower employee costs in North America. In the first quarter of 2014, Talisman recorded dry hole expense of $16 million due principally to the write off of an exploration commitment well in Vietnam. Exploration expense decreased by $23 million due principally to reduced spending in the rest of the world. Finance costs include interest on long-term debt (including current portion), other finance charges and accretion expense relating to decommissioning liabilities, less interest capitalized. The increase in finance costs is due principally to increased accretion expense in Norway as a result of Norway’s increased decommissioning liabilities and discount rate and a reduction in capitalized interest in Southeast Asia that resulted from HST / HSD in Vietnam becoming operational in 2013. Share-based payments recovery during the three month period ended March 31, 2014 was $32 million, due principally to changes in the Company’s share price partially offset by expenses related to the long-term Performance Share Unit (PSU) plan and Restricted Share Unit (RSU) plan. Talisman recorded a loss on held-for-trading financial instruments of $60 million, due principally to an increase in oil and gas forward prices. See the ‘Risk Management’ section of this MD&A for further details concerning the Company’s financial instruments. The increase of $21 million in other income was principally due to increased marketing income of $9 million and pipeline and customer treating tariffs of $8 million. Other expense of $8 million includes restructuring costs of $3 million and other miscellaneous expenses partially offset by a foreign exchange recovery of $6 million. 11 INCOME TAXES 1 Three months ended March 31 ($ millions) Income (loss) before taxes ) Less: Petroleum Revenue Tax (PRT) Current 8 6 Deferred 3 1 Total PRT 11 7 ) Income tax expense (recovery) Current income tax Deferred income tax ) 16 Total income tax expense 89 Effective income tax rate (%) 15 1. Represents income taxes from consolidated subsidiaries, excluding income taxes from equity investees. The effective tax rate is expressed as a percentage of income before taxes adjusted for PRT, which is deductible in determining taxable income.The effective tax rate in the first quarter of 2014 was impacted by pre-tax losses of $150 million in the North Sea where tax rates are principally 78%, partially offset by pre-tax income of $254 million in Southeast Asia and $116 million inNorth America where tax rates range from 30% to 55% and 24% to 25% respectively. In addition to the jurisdictional mix of income, the effective tax rate was also impacted by: · Non-taxable portion of thegain on the Montney disposition; · Non-taxable portion of the impairment booked in Norway. The decrease of $18 million in current income taxes from $141 million in the three month period ended March 31, 2013 to $123 million in the three month period ended March 31, 2014 was primarily driven by lower net revenues in Indonesia and Algeria, partially offset by lower current tax recoveries in Norway due to lower refunds related to exploration expenditures in 2014. The deferred tax recovery of $34 million in the three month period ended March 31, 2014, compared to a deferred tax expense of $16 million in the three month period ended March 31, 2013, was due principally to reductions of deferred taxes in Norway due to lower tax allowances, higher DD&A and foreign exchange on pools, partially offset by deferred tax expense on the gains associated with the Company’s Montney disposition. 12 CAPITAL EXPENDITURES1,2 Three months endedMarch 31 ($ millions) North America Southeast Asia North Sea1 52 Other 54 24 Exploration and development expenditure from subsidiaries2 Corporate, IS and Administrative 4 (9 ) Proceeds of dispositions ) - Net capital expenditure for subsidiaries ) TSEUK Equion 7 24 Exploration and development expenditure from joint ventures3 Net capital expenditure for consolidated subsidiaries and joint ventures ) 1.Effective January 1, 2013, capital expenditures in the North Sea only relates to Norway. 2.Excludes exploration expense of $52 million (2013 - $75 million). 3.Represents the Company’s proportionate interest, excluding exploration expensed of $1 million net in TSEUK (2013 - $1 million). Capital expenditure, excluding exploration expense, decreased in the first quarter of 2014 compared to the same quarter in 2013 due principally decreased spending in the North Sea, partially offset by increased spending in North America. North America capital expenditures during the quarter totalled $328 million, an increase of 6% from 2013. Of this, $314 million related to development activity, with the majority spent in the Eagle Ford, Marcellus and Canadian conventional areas. The remaining capital was mainly invested in appraisal drilling activities, largely in the Duvernay. In Southeast Asia, capital expenditures of $107 million included $78 million on development, with the majority spent in Indonesia and Malaysia. The majority of the $29 million for exploration was spent in Vietnam and Australia. In Norway, capital expenditures of $52 million included $45 million of development, primarily related to the Varg gas export, and development activity at Brynhild, Brage and Veslefrikk. In the rest of the world, capital expenditures of $54 million included $49 million of exploration and evaluation activities in Colombia, and the Kurdistan Region of Iraq. In the TSEUK joint venture, net capital expenditures of $164 million consisted primarily of development activity at Tartan, Claymore, Cayley, Montrose, Clyde and Auk North. In the Equion joint venture, net capital expenditures of $7 million were principally all for development activities. ASSET DISPOSALS North America Dispositions In March 2014, Talisman completed the sale of part of its Montney acreage in northeast British Columbia for total cash consideration of $1.3 billion resulting in a pre-tax gain of $565 million ($493 million after tax). The transaction represents the sale of Talisman’s Montney play position in the Farrell Creek and Cypress areas. 13 ACQUISITIONS Vietnam Acquisition In July 2013, Talisman acquired a 55% working interest and operatorship of exploration and evaluation assets in Block 07/03 offshore Vietnam via two separate transactions with a total acquisition cost of $95 million. The block is adjacent to the Company's existing position in the Nam Con Son Basin. ASSETS HELD FOR SALE In April 2014, Talisman sold non-core assets in western Canada for total cash consideration of $49 million net of estimated closing adjustments. These assets have been classified as held for sale in the condensed Consolidated Balance Sheet. In accordance with IFRS, assets and liabilities associated with assets held for sale are aggregated and presented as current on the Consolidated Balance Sheet without restatement of comparative information.Operating results are included in the Consolidated Statement of Income until the transaction is complete. The transaction is expected to close during the second quarter of 2014 following receipt of regulatory approvals. The following information relates to the assets classified as held for sale related to the Monkman transaction: Balance Sheet of Assets Held for Sale March 31, Assets Property, plant and equipment 83 Goodwill 4 Assets held for sale 87 Liabilities Decommissioning liabilities 40 Deferred tax liabilities 11 Liabilities associated with assets held for sale 51 Results of Assets Held for Sale Three months ended March 31 Revenue1 22 17 Operating expense ) ) DD&A expenses (4 ) ) Operating results (loss) before tax 6 (9 ) Income tax expense (recovery) 2 (2 ) Operating results (loss) after tax 4 (7 ) 1. Excludes sulphur revenue of $7 million for the three month period ended March 31, 2013 and $1 million for the three month period ended March 31, 2014. 14 Daily Average Production Volumes of Assets Held for Sale Three months ended March 31 Natural gas (mmcf/d) 67 78 Total Daily Production (mboe/d) 11 13 LIQUIDITY AND CAPITAL RESOURCES Talisman’s gross debt at March 31, 2014 was $4.4 billion ($3.9 billion, net of cash and cash equivalents and bank indebtedness), compared to $5.2 billion ($4.9 billion, net of cash and cash equivalents and bank indebtedness) at December 31, 2013. During the quarter, the Company generated $471 million of cash provided by operating activities and incurred capital expenditures of $547 million. On an ongoing basis, Talisman plans to fund its capital program and acquisitions through a combination of cash on hand, cash provided by operating activities and cash proceeds from the disposition of non-core assets, and also by drawing on the Company’s credit facilities, issuing commercial paper, or issuing equity, long-term notes or debentures under the Company’s shelf prospectuses. In May 2014, the Company renewed the universal shelf prospectus under the Multi-Jurisdictional Disclosure System pursuant to which it may issue up to $3.5 billion of debt securities, common shares, preferred shares, subscription receipts, warrants and units. The Company simultaneously also renewed the medium term note shelf prospectus in Canada pursuant to which it may issue up to C$1 billion of medium term notes in Canada. Both shelf prospectuses remain valid over a 25 month period. Talisman manages its liquidity requirements by use of both short-term and long-term cash forecasts, and by maintaining appropriate undrawn capacity under committed bank credit facilities. At March 31, 2014, Talisman had unsecured credit facilities totaling $2.9 billion, consisting of facilities of C$3 billion (Facility No. 1), maturing March 19, 2018 and $200 million (Facility No. 2) maturing October 21, 2018. During the three month period ended March 31, 2014, the Company repaid the outstanding bankers’ acceptance and commercial paper programs in full. Available borrowing capacity was $2.9 billion at March 31, 2014. On May 5, 2014, Talisman amended certain terms of Facility No.1, converting the denomination to US dollars, extending the facility to $3 billion and extending the terms to five years maturing on March 19, 2019. In addition, the Company utilizes letters of credit pursuant to letter of credit facilities, most of which are uncommitted. At March 31, 2014, demand letters of credit guaranteed by the Company totaling $1.4 billion were issued, of which $1.3 billion were issued from uncommitted facilities. Of that total, $1.0 billion, issued from shared facilities with Addax, is provided as security for the costs of decommissioning obligations in the UK, as described below. The remaining outstanding letters of credit relate primarily to a retirement compensation arrangement, guarantees of minimum work commitments and decommissioning obligations in other areas. TSEUK is required to provide letters of credit as security in relation to certain decommissioning obligations in the United Kingdom pursuant to contractual arrangements under Decommissioning Security Agreements (DSAs). At the commencement of the joint venture, Addax assumed 49% of the decommissioning obligations of TSEUK supported by an unconditional and irrevocable guarantee from Addax’s parent company, Sinopec. During January 2014, all remaining letters of credit issued under legacy facilities were replaced by letters of credit totalling $1 billion from the shared facilities of which Talisman’s share is 51%. As a result of this change, as at March 31, 2014, TSEUK has $2.5 billion of demand shared facilities in place under which letters of credit of $2 billion have been issued. The Company guarantees 51% of all letters of credit issued under these shared facilities. 15 The Company has also granted guarantees to various beneficiaries in respect of decommissioning obligations of TSEUK. The United Kingdom Government passed legislation in 2013 which provides for a contractual instrument, known as a Decommissioning Relief Deed, for the Government to guarantee tax relief on decommissioning costs at 50%, allowing security under DSAs to be posted on an after tax basis and reducing the amount of letters of credit required to be posted correspondingly. TSEUK has entered into a Decommissioning Relief Deed with the United Kingdom Government and will commence negotiations with counterparties to amend all DSAs accordingly. The Company expects this process to be completed during 2014. Any changes to decommissioning estimates influence the value of letters of credit to be provided pursuant to the DSAs. In addition, the extent to which shared facility capacity is available, and the cost of that capacity, is influenced by the Company’s investment grade credit rating. Talisman manages its balance sheet with reference to its liquidity and a debt-to-cash flow ratio. The main factors in assessing the Company’s liquidity are cash flow, including cash flow from equity accounted entities (defined in accordance with the Company’s debt covenant as cash provided by operating activities before adjusting for changes in non-cash working capital, and exploration expenditure), cash provided by and used in investing activities and available bank credit facilities. The debt-to-cash flow ratio is calculated using debt (calculated by adding the gross debt and bank indebtedness, production payments and finance lease) divided by cash flow for the year. The Company is in compliance with all of its debt covenants. The Company’s principal financial covenant under its primary bank credit facility is a debt-to-cash flow ratio of less than 3.5:1, calculated quarterly on a trailing 12-month basis as of the last day of each fiscal quarter. For the trailing 12-month period ended March 31, 2014, the debt-to-cash flow ratio was 1.8:1. The Company established a US commercial paper program in November 2011. The authorized amount under this program is $1 billion. The amount available under the commercial paper program is limited to the availability of backup funds under the Company’s bank credit facilities. During the three month period ended March 31, 2014, the Company repaid the outstanding commercial paper program in full. A significant proportion of Talisman’s accounts receivable balance is with customers in the oil and gas industry and is subject to normal industry credit risks.At March 31, 2014, approximately 94% of the Company's trade accounts receivable were aged less than 90 days and the largest single counterparty exposure, accounting for 14% of the total, was with a highly rated counterparty.Concentration of counterparty credit risk is mitigated by having a broad domestic and international customer base of highly rated counterparties. The Company also has credit risk arising from cash and cash equivalents held with banks and financial institutions.The Company’s policy allows it to deposit cash balances at financial institutions subject to a sliding scale limit, depending on creditworthiness. The maximum credit exposure associated with financial assets is the carrying values. 16 At March 31, 2014, there were 1,036,134,028 common shares outstanding, of which 2,374,142 were held in trust by the Company resulting in 1,033,759,886 common shares outstanding for accounting purposes. During the three month period ended March 31, 2014, Talisman declared common share dividends of $0.0675 per share for an aggregate dividend of $70 million. Subsequent to March 31, 2014, 39,980 stock options were exercised for shares and no common shares were purchased and held in trust for the long-term PSU plan. There were 1,033,799,866 common shares outstanding at May 2, 2014. At March 31, 2014, there were 8,000,000 Series 1 preferred shares outstanding. Holders of Series 1 preferred shares are entitled to receive cumulative quarterly fixed dividends of 4.2% per annum for the initial period ending December 31, 2016, if, as, and when declared by the Board of Directors. Thereafter, the dividend rate will be reset every five years at a rate equal to the five-year Government of Canada bond yield plus 2.77%. During the three month period ended March 31, 2014, Talisman declared preferred share dividends of C$0.2625per share for an aggregate dividend of $2million. At March 31, 2014, there were 41,316,395 stock options, 6,736,621 RSUs, 1,979,027 deferred share units (DSU) and 9,682,955 long-term PSUs outstanding. Subsequent to March 31, 2014, 39,980 stock options were exercised for shares, and 758,823 were forfeited with 40,517,592 outstanding at May 2, 2014.Subsequent to March 31, 2014, 1,271,227 PSUs were granted, 155,064 PSUs were forfeited, with 10,799,118 outstanding at May 2, 2014. Subsequent to March 31, 2014, 7,748,168 RSUs were granted, 2,135,422 were exercised and 173,359 were forfeited, and 163,564 were granted to TSEUK employees, including reinvested dividends, with 12,339,572 outstanding at May 2, 2014. There were 738,718 DSU’s granted subsequent to March 31, 2014, with 2,717,745 outstanding at May 2, 2014. The Company may purchase shares on the open market to satisfy its obligation to deliver common shares to settle long-term PSUs, which are held in trust. The 2011 long-term PSU grant vested on December 31, 2013 and was settled in March 2014 based on the vesting of 75% of the PSUs granted as approved by the Board of Directors. During the three month period ended March 31, 2014, no common shares were purchased on the open market (During the same period in 2013 – no common shares were purchased).Between April 1 and May 2, 2014, no common shares were purchased on the open market. Talisman continually monitors its portfolio of assets and investigates business opportunities in the oil and gas sector. The Company may make acquisitions, investments or dispositions, some of which may be material. In connection with any acquisition or investment, Talisman may incur debt or issue equity. For additional information regarding the Company’s liquidity and capital resources, refer to notes 18 and 21 to the 2013 audited Consolidated Financial Statements and notes 13 and 15 to the interim condensed Consolidated Financial Statements. SENSITIVITIES Talisman’s financial performance is affected by factors such as changes in production volumes, commodity prices and exchange rates. The estimated annualized impact of these factors for 2014 (excluding the effect of derivative contracts) is summarized in the following table, based on a Dated Brent oil price of approximately $105/bbl, a NYMEX natural gas price of approximately $4.45/mmbtu and exchange rates of US$0.90C$1 and UK£1US$1.60. 17 (millions of $) Net Income Cash Provided by Operating Activities3 Volume changes Oil – 10,000 bbls/d 80 Natural gas – 60 mmcf/d 20 65 Price changes1 Oil – $1.00/bbl 20 5 Natural gas (North America)2 – $0.10/mcf 15 5 Exchange rate changes US$/C$ decreased by US$0.01 (5
